UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                     EX PARTE ORDER

                   -against-                                                   19-Cr-779 (AKH)

RODRIGUEZ, et al,

                                            Defendants.
---------------------------------------------------------------------X
Alvin K. Hellerstein, United States District Judge


                   Upon the indictment of Jose Rodriguez, a defendant in the above captioned matter,
for capital offenses, good cause having been shown and to prevent any delay in retaining those expert
and other providers whose participation is necessary to commence preparing the instant case;


         IT IS ORDERED THAT:
         1.        Prior to submitting a formal case-budget on Excel spreadsheets, this defendant as
                   well as all other defendants in this case charged with capital offenses and represented by
                   CJA Counsel, are authorized to retain the following service providers for the hours and at
                   the rates indicated.

                   A.       Investigator             150 hours                $85-$95 per hour
                   B.       Paralegal                200 hours                $35-$50 per hour
                   C.       Mitigation Expert        200 hours                $100 per hour
                   D.       Associate                100 hours                $80-$90 per hour
                   E.       Interpreter               25 hours                @CJA Rates

         2.        CJA Lead and Learned Counsel, are authorized to expend up to 150 hours each at $195 per
                   hour, prior to submitting a formal Excel spreadsheet budget. The hours authorized for
                   attorneys and expert service providers include time for necessary travel. All counsel and
                   service providers are authorized to submit interim vouchers at intervals appropriate to avoid
                   unnecessary hardship.

Dated:




              USDC SJ -..
              DOCUM 1 'T
              ELECT J ONI CALLY FILED
              DOC#:
              DATE I i L ED: 2 5, zDZ-o
